ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that JOSEPH A. PORTELLI, a Judge of the Superior Court, be publicly disciplined for violating Canon 1 (a judge should maintain high standards of conduct to preserve the integrity and independence of the Judiciary), Canon 2A (a judge should act in a manner that promotes public confidence in the integrity and impartiality of the Judiciary), Canon 3(A)(3) (a judge should be patient, dignified and courteous), of the Code of Judicial Conduct;
And the Committee having further recommended that respondent be publicly admonished for violating Canon 1, Canon 2A and Canon 3(A)(3), of the Code of Judicial Conduct for the charge in part of Count II relating to respondent’s complimentary remarks to a State’s witness and that respondent be publicly reprimanded for violating Canon 1, Canon 2A, and Canon 3(A)(3) of the Code of Judicial Conduct as charged in Count I of the formal complaint;
And the Committee having recommended the dismissal of the charges in that part of Count II relating to respondent’s criticism of guardianship trials and of the charges in Count III;
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And the Court having determined from its review of the matter that respondent should receive a single public reprimand for the entirety of respondent’s conduct;
And good cause appearing;
*2It is ORDERED that the findings and recommendations of the Advisory Committee on Judicial Conduct are adopted as related to the dismissal of charges in that part of Count II relating to respondent’s criticism of guardianship trials and for the charge in Count III; and it is further
ORDERED that JOSEPH A. PORTELLI, a Judge of the Superior Court is hereby publicly reprimanded.